United States Court of Appeals
                 IN THE UNITED STATES COURT OF APPEALS     Fifth Circuit
                          FOR THE FIFTH CIRCUIT              F I L E D
                                                             January 11, 2007

                               No. 06-10287               Charles R. Fulbruge III
                             Summary Calendar                     Clerk


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

CYNTHIA WRIGHT

                       Defendant - Appellant

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:05-CR-135
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Cynthia Wright appeals the 24-month sentence imposed

following her guilty plea conviction for making a false statement

to a government agency.      Wright argues that the district court

clearly erred in calculating the amount of loss arising from her

offense and, thus, miscalculated the sentencing guidelines range.

         “For sentencing purposes, the district court may consider

any relevant evidence without regard to its admissibility under

the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10287
                                 -2-

probable accuracy.”    United States v. Davis, 76 F.3d 82, 84 (5th

Cir. 1996) (internal quotation marks and citations omitted).

     Wright has not carried her burden of showing that the

district court relied on materially untrue evidence in

determining the amount of loss.    United States v. Angulo, 927

F.2d 202, 205 (5th Cir. 1991).    The evidence showed that Wright

misused the union credit card for her personal expenses and did

not reimburse the union for the majority of those charges.

Wright failed to show that the expenses were union related.

Wright also did not rebut the Government’s evidence that she was

paid twice for her annual leave used for union business.   The

district court did not clearly err in determining the amount of

loss.    United States v. Saacks, 131 F.3d 540, 542 (5th Cir.

1997).

     Wright also argues that the obstruction of justice

enhancement was unwarranted because she did not conceal union

records, but place them in a storage unit for safekeeping.      She

contends that she provided the agents with all the records in her

possession.

     The Government presented evidence that showed that contrary

to union by-laws, Wright improperly kept control of the union

records during her entire term as president and that, even prior

to placing the records in storage, Wright failed to provide

agents with union records despite their repeated requests.      The

evidence also showed that following her defeat as president,
                               No. 06-10287
                                    -3-

Wright did not deliver the records to the secretary/treasurer as

required by the union by-laws, but placed them in storage where

they were inaccessible to the officer responsible for them.

Wright has not shown that the evidence that she intentionally

took steps to conceal the records from the Department of Labor

and from the union officers was materially untrue.    See

U.S.S.G. § 3C1.1(A); § 3C1.1, comment. (n.4(d)); Angulo, 927 F.2d

at 205.    The district court did not clearly err in making an

enhancement based on the obstruction of justice.

     Wright argues that the district court erred in denying her a

reduction of her offense level for acceptance of responsibility.

She contends that she made valid objections to the loss

calculation and that her truthful testimony about her right to

use the credit card was corroborated by other union members.

     Any sentence enhancement under the obstruction-of-justice

provision of § 3C1.1 ordinarily indicates that the defendant has

not accepted responsibility for his conduct.    § 3E1.1, comment.

(n.4).    Although it is possible to receive both an obstruction-

of-justice enhancement and an acceptance-of-responsibility

reduction, such a situation would occur only in an

“extraordinary” case.    Id.

     Wright has not shown that this is an extraordinary case that

warrants giving the acceptance of responsibility reduction

despite the obstruction of justice enhancement.    Wright continues

to deny any wrongdoing by arguing that she did not commit a crime
                          No. 06-10287
                               -4-

in spending large amounts of union money on personal expenses.

Wright asserted at the hearing that she did not intentionally

steal money and that the problem was merely poor recordkeeping.

Wright also continues to deny that she avoided producing the

records requested by the Department of Labor.   Wright has not

truthfully admitted the conduct constituting the offense of

conviction or her attempts to conceal the offense.   United States

v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir. 2003).   The

district court did not clearly err in denying a reduction for the

acceptance of responsibility.

     AFFIRMED.